                                                  received
 1   ALEX G. TSE(CABN 152348)
     United States Attorney
 2                                              ^!il8 0EC-3 AIMSs'ti/
     BARBARA J.VALLIERE(DCBN 439353)
 3   Chief, Criminal Division                            ti v SOqNG
 4
                                                CLERK, as DliSTRiCT COURT
     SAMANTHA SCHOTT(NYBN 5132063) :;o,
     Special Assistant United States Attorney               " ''
 5


 6
             1301 Clay Street, Suite 340S
             Oakland, California 94612
                                                                                      F'ILED
             Telephone:(510)637-3680                                                  DEC
 7           FAX:(510) 637-3724
             samantha.schott@usdoj.gov                                              „ SUSAi-i V SQrtWft
 8
     Attorneys for United States of America
 9
                                     UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                              OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                             CR 18-0560 HSG

14           Plaintiff,
                                                           MOTION TO UNSEAL AND
15      V.                                                 ORDER

16   ANTHONY REED,
     BENJAMIN GORMLEY,
17   JESUS ANGEL SANCHEZ,
     JULAAN FAISON,
18      aka "Juju,"
     RAHSAAN FAISON,
19     aka "SG,"
     MARCOS ANTONIO MARTENEZ,and
20   JAMES MEDEIROS,

21                    Defendants.

22

23           The government moves to unseal the above-captioned case.

24   DATED: December 3, 2018                                Respectfully Submitted,
25
                                                            ALEX

26                                                          United(Stated Attome\

27
                                                            3AMAN^
28                                                            3ecial>Yssistai^United States.ALtorney
     MOTION TO UNSEAL AND [P-Rei'OSED] ORDER
     CR 18-0560 HSG
